La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
Este caso nos permite precisar la jerarquía jurisdiccio-nal que establece el Parental Kidnapping Prevention Act (PKPA), 28 USCA sec. 1738A, y armonizar nuestras expresiones en Ortega, Jr v. Morales Ortega, 131 DPR 783 (1992), y en Santiago v. Kabuka, 166 DPR 526 (2005). En particular, resolvemos que, una vez se satisfacen los requisitos dispuestos en 28 USCA sec. 1738A(d), los tribunales de Puerto Rico mantienen jurisdicción continua para aten-der una modificación de custodia, incluso si el estado de residencia del menor es otro. A continuación, reseñamos brevemente los hechos pertinentes del caso que nos ocupa.
HH
En el 2008, la Sra. Jeannette Collazo Dragoni (peticio-naria) presentó una demanda de divorcio en contra de su esposo, el Sr. Frank Noceda González (recurrido). Tras va-rios trámites procesales, que incluyeron la participación de la Procuradora de Asuntos de la Familia y de un psicólogo del tribunal, en el 2010 el foro primario concedió la custo-dia legal de los menores a su padre, el señor Noceda González. Por otra parte, estableció que la patria potestad sería compartida entre este y la señora Collazo Dragoni. En desacuerdo, la señora Collazo Dragoni acudió en revi-*480sión ante el Tribunal de Apelaciones, pero ese foro confirmó la determinación del Tribunal de Primera Instancia. (1)
En el 2013, el señor Noceda González presentó ante el Tribunal de Primera Instancia una Solicitud de Autoriza-ción de Traslado de Menores. Expresó que recibió una oferta de empleo en el estado de Florida, la cual hacía ne-cesario establecer su residencia en ese estado. Solicitó al Tribunal que autorizara el traslado de los menores a Florida, puesto que aceptar la oferta sería en los mejores in-tereses de sus hijos. En consideración a su solicitud de traslado, el señor Noceda González también pidió que se modificara la relación materno-filial, de modo que resul-tare más beneficiosa para las partes. Por su parte, la se-ñora Collazo Dragoni solicitó la custodia de los menores. Ambas solicitudes fueron referidas a la Oficina de Relacio-nes de Familia.
Luego de examinar la prueba documental y testifical, incluyendo estudios realizados por tres trabajadores socia-les y dos psicólogas, el Tribunal de Primera Instancia con-cluyó que el mejor bienestar de los menores se encontraba bajo la guardia y compañía del señor Noceda González. Por esa razón, concedió a este la custodia legal y permanente de los tres menores y autorizó el traslado inmediato de estos al estado de Florida. Finalmente, el foro primario también impartió instrucciones sobre las relaciones filiales con ambos padres.(2)
En desacuerdo, la señora Collazo Dragoni presentó un recurso de certiorari ante el Tribunal de Apelaciones. No obstante, el foro apelativo intermedio confirmó al foro pri-mario, pues entendió que su determinación respondió al mejor bienestar de los menores. El Tribunal destacó que, aunque el traslado pudiese afectar la relación materno-*481filial, la misma no estaba imposibilitada, pues el foro pri-mario determinó la manera en que esta se llevaría a cabo.(3)
Luego de varias mociones que buscaban impugnar la determinación referida, en el 2015, el Tribunal de Primera Instancia concedió un término a las partes para que expre-saran por qué los tribunales de Puerto Rico aún ostentan jurisdicción. Ello, en atención a que los menores residían fuera de Puerto Rico desde hacía más de seis meses.
La señora Collazo Dragoni sostuvo que el foro primario conservó su jurisdicción, que la residencia de los menores en Florida no convierte ese estado en el estado de residencia conforme con el PKPA, y que no existía ningún pleito pen-diente en otra jurisdicción. También pidió el traslado de los menores a Puerto Rico, pues alegó que el señor Noceda Gon-zález obtuvo el traslado mintiéndole al Tribunal. Por su parte, el señor Noceda González solicitó el archivo del caso por falta de jurisdicción, pues el estado de residencia de los menores es Florida. En cuanto a la solicitud de traslado de la peticionaria, indicó que esos planteamientos ya habían sido rechazados en trámites anteriores. Por tal razón, exigió que le impusieran honorarios de abogado por temeridad.
El Tribunal de Primera Instancia emitió una resolución en la cual resolvió que el estado con jurisdicción es Florida, debido a que los menores residían en ese estado hacía más de seis meses. La señora Collazo Dragoni presentó una mo-ción de reconsideración, pero la misma fue denegada por el Tribunal.
Inconforme, la señora Collazo Dragoni recurrió ante el foro apelativo intermedio. Planteó que el foro primario erró al declararse sin jurisdicción. Así también, reiteró su ale-gación de que el señor Noceda González defraudó al Tribunal al brindar información falsa. En cambio, el recurrido sostuvo que el PKPA establece un esquema de preferencia jurisdiccional mediante el cual se favorece el estado de re-*482sidencia del menor. Por otro lado, reiteró que los señala-mientos de fraude al Tribunal ya han sido rechazados, por lo cual deben constituir cosa juzgada.
El Tribunal de Apelaciones denegó el recurso al amparo de la Regla 40 del Reglamento del Tribunal de Apelaciones, 4 LPRA Ap. XXII-B. Concluyó que el foro primario actuó conforme al PEPA, el cual “establece una preferencia juris-diccional sobre el estado de residencia de los menores de edad, para atender las cuestiones relativas a los derechos de custodia de sus padres o parientes”(4) Enfatizó que, como los menores residen en Florida desde el 2014, esa jurisdic-ción está en mejor posición de salvaguardar sus mejores intereses.
Luego de que su solicitud de reconsideración fuese recha-zada, la señora Collazo Dragoni presentó un recurso de cer-tiorari ante este Tribunal. Planteó que, conforme con el principio de jurisdicción continua del PKPA y nuestra juris-prudencia interpretativa, Puerto Rico es el único foro con jurisdicción. Posteriormente, presentó una solicitud en au-xilio de jurisdicción. En consideración a lo anterior, ordena-mos al señor Noceda González mostrar causa por la cual no debíamos revocar al Tribunal de Apelaciones. Oportuna-mente, el recurrido presentó una Moción en Cumplimiento de Orden. Consecuentemente, denegamos el auxilio solici-tado y, luego del trámite correspondiente, expedimos el recurso. Con el beneficio de la comparecencia de ambas par-tes, procedemos a resolver.
⅜—! ⅜—i
A. Parental Kidnapping Prevention Act
El traslado interestatal de menores con el propó-sito de obtener decretos de custodia favorables en otros *483foros provocó que el Congreso promulgara el PKPA. Me-diante esta ley, los tribunales de los estados están obligados a darle entera fe y crédito a los dictámenes de custodia emi-tidos por sus equivalentes. 28 USCA sec. 1738A(a). Sus ob-jetivos principales son: “promover la cooperación interesta-tal; facilitar la ejecución de los decretos de custodia de otros estados, prevenir la competencia y el conflicto interjurisdic-cional y frenar que los parientes remuevan unilateralmente a los menores para obtener decretos judiciales favorables en otros foros”. Santiago v. Kabuka, supra, pág. 534. Véase, también, Ortega, Jr. v. Morales Ortega, supra, pág. 788.
Para precisar el alcance jurisdiccional del PKPA. conviene discutir sus ocho incisos. El inciso (a) esta-blece que, como norma general, un tribunal no podrá mo-dificar un dictamen de custodia emitido por otro estado si este fue compatible con la ley. 28 USCA sec. 1738A(a).(5) Por lo tanto, si un estado tenía jurisdicción de forma compatible con la ley, los demás estados deberán otorgarle en-tera fe y crédito a ese dictamen. En cambio, el inciso (b) define varios conceptos mencionados en la ley. En lo perti-nente, define “estado de residencia” o home state como el estado donde el menor ha residido por seis meses consecu-tivos antes de la fecha en que comenzaron los procedimien-tos de custodia. 28 USCA sec. 1738A(b)(4). Cabe destacar que, al definir “Estado”, la ley federal expresamente ex-tiende sus disposiciones al Estado Libre Asociado de Puerto Rico. 28 USCA sec. 1738A(b)(8).
Para determinar si un dictamen de custodia emi-tido es compatible con la ley, de modo que aplique la pro-hibición del inciso (a), el inciso (c) establece que se exami-nará: (1) si el tribunal que lo emitió tenía jurisdicción bajo *484las leyes de su estado y (2) si se cumplió con una de varias bases jurisdiccionales. 28 USCA sec. 1738A(c). Estas bases jurisdiccionales, que tienen un orden preferencial, son: (i) jurisdicción del estado de residencia del menor; (ii) juris-dicción por contactos significativos con el foro; (iii) jurisdic-ción para situaciones en las que el menor fue abandonado o se encuentra en estado de emergencia; (iv) jurisdicción cuando no existe otro estado con jurisdicción o ha declinado ejercerla, o (v) jurisdicción continua. Id.; Santiago v. Kabuka, supra, pág. 535. Por lo tanto, al momento de exami-nar si un decreto original de custodia fue emitido válida-mente, se evaluará primero si se cumplía con el requisito de residencia y así sucesivamente.
De gran importancia para la controversia ante nuestra consideración, el inciso (d) establece que el estado que haya emitido el decreto original de custodia, conserva jurisdicción continua sobre el asunto para hacer valer y revisar su determinación original. 28 USCA sec. 1738A(d).(6) Para conservar la jurisdicción se deben cum-plir los requisitos siguientes: (1) que el decreto original de custodia sea compatible con las disposiciones del PEPA; (2) que el foro original mantenga jurisdicción bajo sus propias leyes, y (3) que dicho foro continúe siendo el estado de re-sidencia del menor o al menos de una de las partes. Santiago v. Kabuka, supra, pág. 536. Una vez establecida la jurisdicción continua, la misma prevalece sobre cualquier otra base jurisdiccional.(7)
*485Por su parte, el inciso (e) establece otro requi-sito para la validez de los decretos de custodia: la notifica-ción adecuada a los padres y oportunidad de ser oídos pre-vio a la determinación. 28 USCA sec. 1738A(e). Como excepción al inciso (d), el inciso (f) reconoce a los tribunales la autoridad para modificar una determinación de custodia emitida originalmente por otro estado, si: (1) el estado que pretende modificar el decreto ostenta jurisdicción y (2) el foro original perdió su jurisdicción para modificar el de-creto o renunció a ella. 28 USCA sec. 1738A(f). Por consi-guiente, se trata de una excepción débil, pues exige que el foro inicial pierda la jurisdicción o renuncie a ella. Por otro lado, el inciso (g) previene los conflictos interjurisdicciona-les al prohibirle a los tribunales ejercer jurisdicción si otro tribunal ejerció jurisdicción conforme a la ley. 28 USCA sec. 1738A(g). Finalmente, el inciso (h) es prácticamente idéntico al (f), pues prohíbe modificar el decreto inicial a menos que el tribunal inicial haya perdido o renunciado su jurisdicción. 28 USCA sec. 1738A(h).
B. Código Civil
Según vimos, uno de los requisitos para determi-nar si el foro original conserva jurisdicción es analizar si mantuvo jurisdicción bajo sus propias leyes. En Puerto Rico, la disposición pertinente es el Art. 107 del Código Civil, 31 LPRA sec. 383, cuyo tercer párrafo establece:
El cónyuge que haya sido privado de la custodia y la patria potestad tendrá derecho a recobrarlas si acreditare ante cual-quier sala competente del Tribunal Superior el fallecimiento del otro ex cónyuge o demostrase a satisfacción del tribunal que a los mejores intereses y bienestar de los menores con-viene la referida recuperación de la custodia y la patria potestad.
En reiteradas ocasiones hemos expresado que los tribunales deberán analizar todas las circunstancias ante su consideración, teniendo siempre como norte los mejores *486intereses y el bienestar de los menores. Ortiz v. Meléndez, 164 DPR 16 (2005); Santana Medrano v. Acevedo Osorio, 116 DPR 298 (1985). Sobre el asunto jurisdiccional, en Marrero Reyes v. García Ramírez, 105 DPR 90, 99 (1976), resolvimos que los tribunales pueden atender casos de custo-dia en cualquiera de las siguientes circunstancias: “(1) cuando se posee jurisdicción in personam sobre [alguna de las partes]; (2) cuando el menor está domiciliado en Puerto Rico; (3) cuando el menor está físicamente presente o tiene su residencia habitual en Puerto Rico; y (4) cuando el me-nor es ciudadano o nacional de Puerto Rico”. Por consi-guiente, vemos que el ordenamiento puertorriqueño es abarcador con respecto a la jurisdicción de nuestros tribu-nales en casos de custodia de menores.
C. Jurisprudencia del Tribunal Supremo
En varias ocasiones hemos atendido controversias sobre si los tribunales de Puerto Rico ostentan jurisdicción, con-forme con el PKPA, para modificar un decreto de custodia de menores. Tres de ellas ameritan discutirse extensa-mente, pues explican por qué hay confusión con respecto al esquema jurisdiccional del PKPA.
En Ortega, Jr v. Morales Ortega, supra, las partes con-trajeron matrimonio en el estado de California en el 1979. En el 1984, el padre comenzó el procedimiento de divorcio en ese estado. Con el conocimiento del padre, mientras se tramitaba el pleito, la madre y el niño se trasladaron a Puerto Rico. En 1985, el Tribunal Superior de California decretó el divorcio, estableció que ambos padres comparti-rían la patria potestad pero concedió la custodia a la madre. Tres años después, el padre solicitó al Tribunal Superior de California que le concediera la custodia del menor. La madre compareció y solicitó la desestimación del caso, pues el menor residía en Puerto Rico desde el 1984.
Luego de varios trámites procesales, el Tribunal de California concedió la custodia al padre. Fundamentó su de-cisión en que hubo un cambio sustancial en las circunstan-*487cias del caso y sostuvo “que tenía jurisdicción porque se trataba de un decreto original de California donde [el padre] todavía reside”. Ortega, Jr. v. Morales Ortega, supra, pág. 786. Para poner en vigor el dictamen, el padre presentó una solicitud de exequatur en el Tribunal Superior de Puerto Rico. No obstante, el Tribunal denegó la so-licitud, pues entendió que el estado con jurisdicción era Puerto Rico. Inconforme, el padre compareció ante este Tribunal y sostuvo que el foro primario erró al interpretar el PEPA, pues su inciso (d) dispone que el estado que emitió el decreto de custodia tiene jurisdicción para hacer cual-quier cambio a dicho decreto, si el menor o uno de los padres aún reside en el estado.
Este Tribunal resolvió que, de todas las bases jurisdic-cionales, “[e]l P.K.P.A. expresa preferencia por el estado de residencia del menor”. Ortega, Jr. v. Morales Ortega, supra, pág. 791. Destacamos que esta preferencia se justificó por lo siguiente:
[S]e entiende que [el estado de residencia del menor] es el que puede determinar mejor lo que es más beneficioso para el niño. Es en dicho estado donde el niño ha hecho amistades, asiste a la escuela y recibe asistencia médica: donde su vida se ha desenvuelto. Por lo tanto, se entiende que es en el estado residencia del menor donde con mayor probabilidad está dis-ponible la evidencia que se requiere para hacer una adecuada determinación de custodia, una que tome en cuenta lo que es más conveniente para el menor. De manera que de existir con-flicto con respecto a cuál es el requisito jurisdiccional aplicable de acuerdo al P.K.P.A., siempre deberá prevalecer el del estado residencia del menor. (Enfasis suplido). Id., pág. 792.
Por lo tanto, este Tribunal confirmó la determinación del foro primario, pues los tribunales de California ya no tenían jurisdicción por no ser el estado de residencia del menor.
Posteriormente, en Santiago v. Kabuka, supra, se argumentó que, según el PKPA, los tribunales de Puerto Rico no tenían jurisdicción para atender una controversia de custodia. En ese caso las partes contrajeron matrimonio en *488St. Thomas, Islas Vírgenes, donde establecieron su domici-lio conyugal. El matrimonio tuvo un menor que vivió con sus padres en St. Thomas hasta el 1999, cuando la Corte Superior de las Islas Vírgenes decretó el divorcio. El Tribunal acogió un acuerdo que regía las relaciones paterno-filiales y de custodia, pero no lo fusionó (merged) al dicta-men de divorcio. Consecuentemente, la madre y el menor se trasladaron a Puerto Rico.
En el 2004, la madre solicitó al Tribunal de Primera Instancia de Puerto Rico que asumiera jurisdicción y le otorgara a ella la custodia legal del menor. El padre re-clamó la falta de jurisdicción de los tribunales de Puerto Rico de acuerdo con el PKPA. Asimismo, presentó en el tribunal de Islas Vírgenes una petición para modificar las condiciones de custodia. No obstante, el tribunal de Islas Vírgenes denegó su solicitud y se proclamó sin jurisdicción, pues el acuerdo de custodia no se fusionó a la sentencia.
En cambio, el foro primario de Puerto Rico asumió ju-risdicción sobre el caso. Ese dictamen fue confirmado por el Tribunal de Apelaciones, al considerar que Puerto Rico es el estado de residencia del menor para fines del PKPA. En desacuerdo, el padre presentó un recurso de certiorari ante este Tribunal.
En Santiago v. Kabuka, supra, citamos a Ortega, Jr. v. Morales Ortega, supra, y reiteramos que la ley esta-blece un esquema que favorece el estado de residencia del menor. No obstante, aclaramos su relación con la jurisdic-ción continua del inciso (d) del PKPA:
[S]i bien el PKPA da preferencia al estado de residencia del menor sobre cualquier otra jurisdicción, la ley confiere juris-dicción continua al estado o foro que haya emitido un decreto original de custodia para que haga valer o revise sus determi-naciones originales. 28 U.S.C.A. sec. 1738A(d). Debe enten-derse que ante la existencia de un decreto original que se ajuste a las disposiciones del estatuto, la jurisdicción continua es el criterio principal, aun cuando ésta no sea la jurisdicción de residencia del menor. (Énfasis suplido). Santiago v. Kabuka, supra, pág. 536.
*489Ahora bien, concluimos que los tribunales de Islas Vír-genes carecían de jurisdicción continua porque ese ordena-miento no reconoce tal jurisdicción cuando los acuerdos de custodia no son fusionados a la sentencia. Por consi-guiente, resolvimos que los tribunales de Puerto Rico po-dían asumir jurisdicción por tratarse del estado de residencia del menor. Santiago v. Kabuka, supra, págs. 542-543.
Finalmente, en Infante v. Montalvo, 165 DPR 757 (2005), emitimos una sentencia donde devolvimos el caso al foro primario para que determinase si, al momento del divorcio, Puerto Rico era el estado de residencia de la menor. La Juez Asociada Señora Rodríguez Rodríguez, quien fue la juez ponente en Santiago v. Kabuka, supra, emitió una opinión de conformidad donde reafirmó que “bajo la cláusula de continuidad del P.K.P.A., un tribunal de Puerto Rico mantiene jurisdicción sobre un procedimiento de custodia a pesar de no ser el estado de residencia del menor”. Id., pág. 760 (opinión de conformidad de la Juez Asociada Señora Rodríguez Rodríguez). Cabe mencionar que en una nota al calce la Juez señala que en Ortega, Jr. v. Morales Ortega, supra, no examinamos la cláusula de jurisdicción continua, sino la cláusula de residencia del menor. Infante v. Montalvo, supra, pág. 776 esc. 16.
r-H h-1 l-H
En resumen, la peticionaria sostiene que los tribunales de Puerto Rico conservan jurisdicción conforme con el prin-cipio de jurisdicción continua. En cambio, el recurrido plantea que Florida es el foro con jurisdicción, pues es el estado de residencia de los menores. El Tribunal de Pri-mera Instancia acogió esta postura y se pronunció sin jurisdicción. De igual modo, el Tribunal de Apelaciones de-negó expedir el recurso y explicó que la ley federal y nuestra interpretación en Ortega, Jr. v. Morales Ortega, supra, establecen una preferencia jurisdiccional por el estado de *490residencia. La peticionaria acude ante nosotros y reitera que los tribunales de Puerto Rico poseen jurisdicción continua para revisar el dictamen de custodia emitido previamente. Le asiste la razón. Veamos.
En primer lugar, las disposiciones del PKPA aplican ante un conflicto interjurisdiccional, es decir, cuando se so-licita que un tribunal modifique el decreto de custodia emi-tido por otro estado. Por ejemplo, si el recurrido solicita que se modifique la custodia en los tribunales de Florida, o en cualquier otro estado, ese tribunal debe examinar si tiene jurisdicción conforme con el PKPA. En un caso como este, donde el tribunal de Puerto Rico emitió un decreto de custodia de forma cónsona con la ley, los tribunales de Florida tienen prohibido modificar ese dictamen conforme con el inciso (a) del PKPA, 28 USCA sec. 1738A(a). Ahora bien, cuando no está presente ningún conflicto jurisdiccional, no aplican las prohibiciones del PKPA. Por lo tanto, si los tribunales de Puerto Rico son los únicos que han ejercido ju-risdicción y solicitan que se modifique su decreto de custo-dia, como ocurrió en este caso, no estamos ante conflicto jurisdiccional alguno.(8)
De todos modos, en este caso los tribunales de Puerto Rico tienen jurisdicción continua conforme con las disposi-ciones del PKPA debido a que: (1) el decreto original, emi-tido en el 2010, fue compatible con las disposiciones de la ley; (2) los tribunales de Puerto Rico (foro original) tenían jurisdicción bajo nuestras leyes, y (3) Puerto Rico sigue siendo el estado de residencia de una de las partes, la peticionaria. Véase Santiago v. Kabuka, supra, pág. 536. Sobre el primer aspecto cabe destacar que, al momento de emitirse el dictamen de custodia, Puerto Rico era el estado de residencia de los menores; de modo que el decreto fue *491compatible con las disposiciones del PKPA. Por consi-guiente, la peticionaria tiene derecho a solicitar a los tribunales de Puerto Rico que modifiquen el dictamen de cus-todia emitido en el 2010.
En Ortega, Jr. v. Morales Ortega, supra, realiza-mos unas expresiones que sugieren que el estado de resi-dencia del menor debe prevalecer sobre el estado con juris-dicción continua. Estas fueron desacertadas, pues la ley es clara al disponer en su inciso (a) que ningún estado podrá modificar un decreto de custodia de otro estado, aun cuando el menor resida en otro estado. Santiago v. Kabuka, supra, pág. 536. La importancia jurisdiccional del estado de residencia radica más bien en la determinación de si el dictamen original de custodia fue emitido de forma compatible con la ley, pues debemos evaluar si se cumplie-ron con las bases jurisdiccionales del inciso (c). De este modo, si el dictamen original cumplió con la base jurisdic-cional preferida (estado de residencia), los tribunales de otro estado no podrán modificar ese dictamen.
Cabe señalar que aunque el PKPA no limita de forma alguna la facultad de nuestros tribunales de revisar nuestro dictamen inicial de custodia, el inciso (f) reconoce la posibilidad de que el tribunal con jurisdicción continua renuncie a su jurisdicción. 28 USCA sec. 1738A(f). El hecho de que nuestros tribunales posean jurisdicción para revi-sar un dictamen de custodia no necesariamente implica que deban ejercerla. En ocasiones los mejores intereses del menor invitan al tribunal a no ejercer su jurisdicción, pues el estado de residencia actual del menor resulta ser el foro más adecuado para dirimir la controversia. Véase Manuel E. Moraza Choisne, Juridical Solutions in the U.S.A. for Parental Kidnapping in Child Custody Cases, 24 (Núm. 2) Rev. Jur. UIPR 309, 323 (1990) (“Even if a custody decree had been issued by the original state, so that it has continuing jurisdiction, the original state where the present parent remained alone may decide to decline its preferred ju*492risdictional basis because the new home state has a more significant connection with the child and thus is presumably better able to protect the child’s best interests”). (Enfasis suplido). (9)
Como los tribunales de Puerto Rico conservaron jurisdicción continua con respecto a su dictamen inicial, los tribunales inferiores erraron al resolver que el foro con ju-risdicción es Florida. El lugar de residencia actual de los menores no afecta lo anterior, pues el PKPA se aprobó pre-cisamente para evitar que un menor sea trasladado a otra jurisdicción y se pretenda obtener un dictamen más favorable en ese estado. Véase Moraza Choisne, supra, pág. 316 (“By making the physical possession of the child irrelevant to the exercise of jurisdiction, child snatching is thus discouraged”). En fin, resolvemos que, si se cumplen los tres requisitos del 28 USCA sec. 1738A(d), los tribuna-les de Puerto Rico tienen jurisdicción continua para aten-der una modificación de custodia, incluso si el estado de residencia del menor es otro.
IV
Por los fundamentos que anteceden, revocamos la Reso-lución del Tribunal de Apelaciones y devolvemos el caso al Tribunal de Primera Instancia para que continúe con los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Rivera García concurrieron sin opinión escrita. El Juez Asociado Señor Estrella Martínez hizo constar la expresión siguiente:
*493Concurro con la opinión emitida por el Tribunal Supremo en el caso de referencia. En primera instancia, considera que la discusión y aplicación del Parental Kidnapping Prevention Act (PKPA), 28 USCA sec. 1738A et seq., es innecesaria en este caso, dado que no se ha suscitado una controversia interjuris-diccional, cuestión que se reconoce en la opinión. Véanse las págs. 490-491 de la Opinión. Si bien los menores, junto con su padre, residen en el estado de la Florida, del expediente surge que ninguna de las partes ha iniciado un procedimiento judicial en ese estado para dirimir cuestiones referentes a la cus-todia de los menores. Es decir, no hay controversia entre dos estados. La PKPA aplica cuando hay dos jurisdicciones en conflicto. Véase PKPA, 28 USC sec. 1738A(a). En este caso, todos los procedimientos se han realizado ante los tribunales de Puerto Rico y, por lo tanto, opino que la controversia se puede resolver simplemente acudiendo a la legislación y juris-prudencia local, la cual establece las circunstancias en las cua-les un tribunal de Puerto Rico posee jurisdicción en un caso de custodia. Véanse: Art. 107 del Código Civil, 31 LPRA sec. 383; Marrero Reyes v. García Ramírez, 105 DPR 90, 99-100 (1976).
Por otro lado, discrepo del criterio del Tribunal en cuanto a que las expresiones en el caso de Ortega, Jr. v. Morales Ortega, 131 DPR 783 (1992), fueron desacertadas. En ese caso se de-terminó que, bajo la legislación del estado de California y los hechos particulares que se suscitaron, el tribunal de ese es-tado carecía de jurisdicción para emitir un decreto modifi-cando la custodia. Id., pág. 795. En consecuencia, se concluyó que los tribunales de Puerto Rico no tenían que darle “entera fe y crédito al decreto de California”, según lo establecido en el PKPA. Id. En ese sentido, no se discutió la cláusula de conti-nuidad de jurisdicción del PKPA, pues era inaplicable en ra-zón de que el estado de California había perdido jurisdicción bajo sus propias leyes. Véanse: 28 USCA sec. 1738A(d); Infante v. Montalvo, 165 DPR 757, 776 esc. 16 (2005), opinión de conformidad de la Juez Asociada Señora Rodríguez Rodríguez. En consecuencia, resulta equivocado concluir, como sucede en la opinión que hoy emite este Tribunal, que en Ortega, Jr. v. Morales Ortega, supra, se estableció “que el estado de residen-cia del menor debe prevalecer sobre el estado con jurisdicción continua”. Opinión del Tribunal, pág. 491.

 Véase Sentencia del Tribunal de Apelaciones, KLAN201100269.


 El foro primario dispuso que dos de los menores pasarían treinta días del receso de verano con la señora Collazo Dragoni. Además, estableció que las vacacio-nes navideñas se alternarían entre ambos padres. Apéndice, pág. 33.


 Véase Resolución del Tribunal de Apelaciones, KLCE201401218.


 Resolución del Tribunal de Apelaciones, KLAN201600137, Apéndice, págs. 7-8.


 “Las autoridades de cualquier estado deberán poner en vigor, de acuerdo a sus propios términos y no podrán modificar un decreto de custodia de otro estado, el cual fue emitido acorde con lo que dispone esta sección, excepto por lo dispuesto en el subincisos (f), (g) y (h) de esta sección”. (Traducción y énfasis suplidos). 28 USCA see. 1738A(a).


 “La jurisdicción de un tribunal de un estado que haya emitido una determi-nación de custodia de menores o de derechos de visita, compatibles con las disposi-ciones de esta sección, continúa mientras se cumplan los requisitos de la sección (c)(1) y ese estado se mantenga como estado de residencia del menor o de alguno de los litigantes”. (Traducción nuestra). 28 USCA sec. 1738A(d).


 R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Ed. Programa de Educación Jurídica Continua Universidad Interamericana de Puerto Rico, 2002, Vol. 2, pág. 1328 (“En situaciones de modificación de decretos de custodia, ocupa la posición preferencial en dicho esquema la jurisdicción continua, siempre y cuando que los tribunales del foro que emitió el decreto inicial de custodia mantengan jurisdicción sobre la acción conforme a sus leyes”). (Enfasis suplido).


 Véase Infante v. Montalvo, 165 DPR 757, 776 (2005) (“El Tribunal de Apelaciones erró al resolver bajo el P.K.PA., cuando ante dicho foro no se había planteado conflicto jurisdiccional alguno, ya que no fue informado del pleito presentado por la recurrida ante un tribunal en la Florida”). Opinión de conformidad de la Juez Asociada Señora Rodríguez Rodríguez.


 Aunque errado en su análisis del PKPA, en Ortega, Jr. v. Morales Ortega, 131 DPR 783 (1992), este Tribunal fundamentó elocuentemente por qué conviene que sea el estado de residencia del menor quien tome la determinación sobre custodia.